Order, Supreme Court, New York County (Alice Schlesinger, J.), entered May 17, 1995, which confirmed a determination of respondent Division of Housing and Community Renewal dated October 4, 1994, denied the petition and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The DC-2 Notice served on the alleged first rent stabilized tenant was altered by the landlord in crucial respects. This provided the agency with a rational basis for concluding that "the landlord fail[ed] to send the proper notice to the first tenant”, such that the right to make a fair market rent appeal continued to pass from tenant to tenant, since no tenant was ever "duly notified” (Matter of McKenzie v Mirabal, 155 AD2d 194, 198). Based upon the facts, we further agree that the Führer tenancy was not sufficiently connected to give Führer an incentive to appeal the proposed fair market rent.
We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.